Title: To John Adams from David Ramsay, 7 April 1787
From: Ramsay, David
To: Adams, John


          
            Sir,
            Charleston April 7th 1787
          
          By this time I suppose that the fame or rather the infamy of our new instalment law has reached you. I wish that it may not embarrass your hands in negotiating with the British ministry. I can only say that it was forced on the legislature by polical necessity. Our necessities were great at the close of the war. Our negroes were carried away & our plantations laid waste. 700,000 sterling of our present debt has been contracted since the peace to replace the negroes destroyed or taken away during the war. This caused a necessity of our contracting debts. Such a succession of bad crops has never before been known in South Carolina. From the absolute impossibility of paying our private foreign debt & of supporting Government in the execution of the laws our best ablest & most unembarrassed citizens

consented to the instalment law as the least of several probable evils. The nonimportation of negroes also recommended that measure by being made a part of the same act. It is most undoubtedly a violation of the treaty but on the other hand it only postpones the payment of debts contracted before Novr. 1782 for one year longer than they were already postponed. The operation of the present law is chiefly designed to alleviate the pressure of debts contracted since the treaty of peace. I do not pretend to justify I only aim at palliation. Perhaps these transactions may be the means of exciting the commercial interest of both countries to a greater abhorrence of war.
          The inclosed statement of our debts & resources was made by a very intelligent British merchant for my use as a groundwork of argument to prevent the extension of the instalment law to an unnecessary period. I mention this to give it weight as being not partial to the landed interest of South Carolina. Indeed the merchants are pretty well satisfied & are generally disposed to say that the legislature could not have done better than they have done.
          I long to see Dr Gordons history. I wish him to take precedence of me. I am nearly ready for publishing the first volume but I chuse to delay it for many reasons.
          I esteem your correspondence an honor & shall think every line from you to be a great favor. With the most exalted sentiments of respect & esteem I have the honor to be your most obedient & humble st.
          
            David Ramsay.
          
        